TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-02-00192-CR


Thomas Hoffman, Appellant

v.

The State of Texas, Appellee





FROM THE COUNTY COURT AT LAW NO. 2 OF BELL COUNTY
NO. 2C01-07229, HONORABLE GERALD M. BROWN, JUDGE PRESIDING





	Appellant Thomas Hoffman was convicted after a bench trial of cruelty to animals,
and punishment was assessed at ninety days' confinement, probated for one year, and a $500 fine. 
See Tex. Pen. Code Ann. § 42.09 (West Supp. 2002). (1)  The trial court found that Hoffman shot
Harold Godwin's dog on July 31, 2001.  Hoffman appeals, contending the evidence is factually
insufficient to support his conviction. (2)  We will affirm.

	Deputy Henry Albert of the Bell County Sheriff's Office testified that in early August
2001, he was assigned to investigate the July 31 shooting of Godwin's dog.  Albert testified that
when he first asked Hoffman "about shooting a dog," Hoffman "asked me if I wanted to see them,
which surprised me because I was only aware of one dog."  Hoffman showed Albert the bodies of
two dogs he had shot about one month earlier because they were on his property and attacking his
chickens; Albert later learned that those dogs were not related to the incident involving Godwin's
dog.  Hoffman told Albert that he had not shot any other dogs and that he had not been to Godwin's
property in over a year; Hoffman denied shooting a dog on July 31.  Albert testified that Hoffman
told him that on July 31 Godwin chased Hoffman as he drove down a road on his way into town.
	Albert also interviewed Godwin, who had to be calmed down.  Albert said:

The first time I had talked to [Godwin], he had told me certain things on the phone
and I asked him to come in and write a statement, and he came in and the statement
he wrote did not match what he told me, and did not match what was in the report
that [another deputy] took.


Albert testified that Godwin initially said that he saw Hoffman shoot the dog, but later said that he
"saw Mr. Hoffman's truck, heard a shot, then saw Mr. Hoffman get in the truck and leave.  Another
time he told me he saw Mr. Hoffman turn around in his truck leaning out the window shooting back
towards his property."  Godwin's handwritten statement was illegible, so Albert wrote down what
Godwin told him and Godwin then signed the statement.  In that statement, Godwin stated that he
saw Hoffman parked near Godwin's gate and "then I heard gunshots and I seen him . . . turned
around in his seat, firing onto his [sic] property.  I hollered at him, and he took off.  I drove down
to my gate and 15 feet inside my gate was my dead dog."
	Deputy Joseph Bentley testified that he was dispatched to investigate the shooting of
a dog on July 31; the call came in to the police dispatch center at 10:03 a.m.  When he met with
Godwin, Godwin had in the back of his pickup truck a dead dog that had been shot in the mouth by
a small caliber gun, such as a rifle or pistol, not a shotgun.  According to Bentley's report written on
July 31, Godwin said:

[H]e observed a brown flatbed, believed to be a Dodge truck, parked on his property. 
He recognized the truck as belonging to an eccentric neighbor, Thomas Hoffman. 
About the time Godwin stopped his pickup, he heard a shot, the shot came from
inside Godwin's property.  Then he said he further observed Hoffman . . . carrying
some kind of gun, getting back into the truck as Hoffman sped away.


	Godwin testified that on July 31, he left his property, locking his gate behind him. 
As he drove down his road, he passed Hoffman sitting in his "big flatbed truck."  Shortly thereafter,
Godwin realized he had forgotten something, so he returned to see Hoffman's truck backed up near
Godwin's gate.  Godwin testified, "When I looked down there, he was turned around in the seat
shooting on to my property.  I heard a shot.  He was turned around in the seat."  Godwin said he
yelled at Hoffman, and Hoffman then "took off down the road past me going about . . . 70 in that big
old truck.  And it was jumping in the air.  And he was hollering something at me, I couldn't hear
what he was saying, he was screaming like a maniac."  When Godwin went to his property and
opened the gate, he saw his dog lying dead on the ground.  Godwin tried to call the police on his
cellular phone but could not get through.  He put his dog in his truck, and then called his wife to ask
her to call the police.  Godwin thought that the shooting happened at about 9:30 a.m., and that he
called his wife about thirty minutes later.  Godwin said the other two dogs that Hoffman admitted
shooting were not his.
	When asked why Bentley's report described a brown truck, whereas Hoffman drove
a white flatbed truck, Godwin said, 

I probably did [tell Bentley the truck was brown].  I was very excited.  I'll tell you
this, I knew it was Mr. Hoffman's truck.  I don't know the exact color of it, until you
just showed me there, I wouldn't be able to tell you the color.  I never really paid any
attention to what color his truck is.  I know his truck when I see it.  And I know Mr.
Hoffman when I see him.  I saw him.


Godwin also said that it was very dusty that day and that he probably thought the truck was brown
because of the dust.  Asked about the portion of Bentley's report that said Godwin saw Hoffman
"getting into the truck" and speeding away and that Godwin chased Hoffman down the road, Godwin
said that was not what he told Bentley.  Godwin testified that Albert and Bentley apparently
misunderstood him when he tried to explain that Hoffman had been parked outside the gate, turned
around inside his truck and shooting back toward Godwin's property.  He said he did not tell the
deputies that he saw Hoffman parked near his property before the shooting because he did not think
it was important, and he denied saying that he chased Hoffman after the shooting.
	Godwin was asked, "Is there any doubt in your mind that Mr. Hoffman is the one that
shot your dog?"  Godwin answered, "No doubt in my mind whatsoever, sir.  Not one bit."
	Hoffman, who drives a white flatbed truck, testified that on July 31, he went to a
friend's house at about 9:00 a.m. and stayed for about an hour.  Hoffman testified that he did not
shoot Godwin's dog on July 31, and he denied telling the deputies that Godwin chased him down
the road that morning.  He said the two dogs he shot earlier were Godwin's dogs, saying, "I knew
they was his.  I told him, I told everybody in the neighborhood I killed them dogs back in May for
killing my chickens."  Hoffman testified that he keeps a "sawed-off 12 gauge 00 Buck" in his truck
and keeps a shotgun and two rifles at his home.  
	Joan Shannon testified that Hoffman came to her son's house on July 31.  She could
not recall when he arrived, but thought it was about 9:00 a.m.  She did not know when he left, but
he was still there "in the proximity between 10 and 11."  Joanne Shannon, Joan Shannon's daughter-in-law, testified that Hoffman came to her house "close to 9" and stayed for a "couple hours" on the
morning of July 31.
	When reviewing the factual sufficiency of the evidence, we ask whether a neutral
review of all the evidence, both for and against the finding of guilt, demonstrates that the proof of
guilt is so obviously weak or so greatly outweighed by contrary proof as to undermine confidence
in the fact-finder's determination.  Johnson v. State, 23 S.W.3d 1, 11 (Tex. Crim. App. 2000);
Givens v. State, 26 S.W.3d 739, 742 (Tex. App.--Austin 2000, pet. ref'd).  We will reverse only
when the record clearly indicates that the verdict is wrong and manifestly unjust.  Johnson, 23
S.W.3d at 9.  We may not set aside a verdict merely because we believe that another result is more
reasonable.  Clewis v. State, 922 S.W.2d 126, 135 (Tex. Crim. App. 1996); Givens, 26 S.W.3d at
742.  In a bench trial, the trial judge is the sole fact-finder and as such resolves any evidentiary
conflicts, evaluates witness credibility, determines the weight to be given the evidence, and may
accept all or any portion of a witness's testimony.  Austin v. State, 794 S.W.2d 408, 412 (Tex.
App.--Austin 1990, pet. ref'd); see Johnson, 23 S.W.3d at 8-9.
	Hoffman argues that "[t]he one thing Godwin was sure of was that the dog was killed
at 9:30 a.m.," whereas Hoffman and the Shannons testified that Hoffman was at the Shannons's
house from about 9:00 until at least 10:00.  However, a close review of the record shows that
Godwin did not state with certainty that the shooting occurred at 9:30 or that his wife called the
police thirty minutes later.  Godwin said he thought the shooting happened at about 9:30 a.m., basing
that assumption on the time he initially left his property, and he said that he probably called his wife
about one-half hour later.  Hoffman also contends that Godwin "gave at least three different versions
of what had occurred," and points to inconsistencies between Godwin's trial testimony and the
deputies' reports.  However, Godwin explained why he may have said the flatbed truck was brown
and said that the deputies apparently misunderstood him when he tried to explain what he saw, and
Bentley said Godwin was very upset and had to be calmed down on the morning of the shooting. 
It was up to the trial court to evaluate the witnesses' credibility and demeanor and to resolve
evidentiary conflicts.  See Austin, 794 S.W.2d at 412.  Although there are some inconsistencies in
the evidence, we do not believe that the evidence supporting the trial court's judgment is so
obviously weak or outweighed by contrary proof as to undermine confidence in the court's
determination or that the record as a whole shows that the verdict is wrong and manifestly unjust. 
Johnson, 23 S.W.3d at 9, 11.  We overrule Hoffman's issue on appeal and affirm the trial court's
judgment.


					___________________________________________
					David Puryear, Justice
Before Justices Kidd, Patterson and Puryear
Affirmed
Filed:   August 8, 2002
Do Not Publish
1.   Section 42.09 was amended in 2001, but those changes do not affect this appeal.  See Act
of May 24, 2001, 77th Leg., R.S., ch. 450, § 1, 2001 Tex. Gen. Laws 887, 887-88; Act of April 25,
2001, 77th Leg., R.S., ch. 54, § 3, 2001 Tex. Gen. Laws 90, 95.
2.  Hoffman argues only that the evidence is factually insufficient, but concludes his brief by
asking that this Court acquit him of the charges.  Acquittal is appropriate only if the evidence is
legally insufficient; when evidence is factually insufficient, we will reverse and remand for a new
trial.  See Cantrell v. State, 54 S.W.3d 41, 45 (Tex. App.--Texarkana 2001, no pet.).